{¶ 15} I agree with the majority's judgment and most of its opinion, including that, if this Court were to review Mr. Cloyd's assignment of error on its merits, an abuse of discretion standard of review would be applicable. That, however, is because of the issue presented by that assignment of error. The statement in paragraph 9 that, "[w]hen reviewing an appeal from the trial court's ruling on objections to a magistrate's decision, this Court must determine whether the trial court abused its discretion in reaching its decision," is too broad. SeeTurner v. Turner, 9th Dist. No. 07CA009187, 2008-Ohio-2601, at ¶ 21
(Dickinson, J., concurring). *Page 1